Order filed October 27, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00423-CV
                                     ____________

                        ASHLEY WILKERSON, Appellant

                                           V.

 ELIZABETH ARRINGTON, M.D., RAKEL BEALL, M.D. AND MOLLIE
                   GORDON, M.D., Appellees


                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-66027

                                       ORDER

      This appeal is from an order signed May 16, 2016. Appellant filed a notice of
appeal on May 23, 2016. Appellant filed an affidavit of indigence on June 3, 2016,
which this court referred to the trial court.

      On August 11, 2016, the trial court filed a supplemental clerk’s record which
indicates a contest to the affidavit was filed but no hearing was held nor findings
entered. In light of this record, and pursuant to Texas Rule of Civil Procedure 145,
appellant is deemed indigent and may proceed without payment of costs.

      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.



                                       PER CURIAM